Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 23 to the Schedule 13D originally filed on September 15, 2003 (including additional amendments thereto) with respect to the shares of Common Stock, par value $.40 per share, of CPI Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: January 11, 2010 RAMIUS NAVIGATION MASTER FUND LTD RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: Ramius Advisors, LLC, By: RGC Starboard Advisors, LLC, its investment advisor its investment manager RAMIUS MULTI-STRATEGY MASTER FUND LTD RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors, LLC, By: Ramius Advisors, LLC, its investment advisor its investment advisor RAMIUS ADVISORS, LLC RCG STARBOARD ADVISORS, LLC By: Ramius LLC, By: Ramius LLC, its sole member its sole member RCG HOLDINGS LLC RAMIUS LLC By: C4S & CO., L.L.C. By: Cowen Group, Inc. its managing member its sole member RCG PB, LTD COWEN GROUP, INC. By: Ramius Advisors, LLC, its investment advisor C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon Jeffrey M. Solomon, individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
